                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                         SAN JOSE DIVISION

                                   5

                                   6     JAMES C. KANG,                                     Case No. 17-cv-06220-BLF
                                   7                    Plaintiff,                          ORDER STRIKING DEFENDANT’S
                                                                                            MEMORANDUM OF POINTS AND
                                   8             v.                                         AUTHORITIES IN SUPPORT OF
                                                                                            OPPOSITION TO PLAINTIFF’S
                                   9     WELLS FARGO BANK, N.A.,                            MOTION FOR CLASS
                                                                                            CERTIFICATION; DIRECTING
                                  10                    Defendant.                          DEFENDANT TO REFILE BRIEF ON
                                                                                            OR BEFORE NOVEMBER 13, 2018;
                                  11                                                        AND STRIKING DEFENDANT’S
                                                                                            OBJECTIONS TO EVIDENCE IN
                                  12                                                        OPPOSITION TO PLAINTIFF'S
Northern District of California
 United States District Court




                                                                                            MOTION FOR CLASS
                                  13                                                        CERTIFICATION
                                  14                                                        [Re: ECF 42, 43]

                                  15

                                  16

                                  17          The Court hereby STRIKES Defendant Wells Fargo Bank, N.A.’s Memorandum of Points
                                  18   and Authorities in Support of Opposition to Plaintiff’s Motion for Class Certification (ECF 42), as
                                  19   it violates this Court’s Standing Order Re Civil Cases, which directs that “[f]ootnotes are to be
                                  20   used sparingly and citations to textual matter shall not be contained in footnotes.” Judge
                                  21   Freeman’s Standing Order Re Civil Cases ¶ E.4. Defendant’s brief contains 87 footnotes, many of
                                  22   which consist of citations to authorities in support of textual matter contained in the body of the
                                  23   brief. Citations to authorities may not be contained in footnotes.
                                  24          Defendant SHALL FILE a corrected brief on or before November 13, 2018. The brief
                                  25   shall not be modified substantively but shall be modified only as to form to correct the errors
                                  26   noted above. Any footnotes contained in the corrected brief shall be in no less than 12-point font
                                  27   and double spaced. Because Defendant’s brief will not be modified substantively, Plaintiff’s
                                  28   November 15, 2018 deadline to file a reply is NOT extended.
                                   1          The Court hereby STRIKES Defendant’s Objections to Evidence in Opposition to

                                   2   Plaintiff’s Motion for Class Certification (ECF 43), as it violates the Court’s Civil Local Rules,

                                   3   which require that “[a]ny evidentiary and procedural objections to the motion must be contained

                                   4   within the brief or memorandum.” Civ. L.R. 7-3(a). Objections may be included in the corrected

                                   5   opposition so long as the brief does not exceed 25 pages in total.

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: November 8, 2018

                                   9                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
